Citation Nr: 0819978	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-39 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, 
Michigan


THE ISSUE

Entitlement to fee basis chiropractic treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The evidence on file indicates that the veteran served on 
active duty from February 1973 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision the Department of 
Veterans Affairs Veterans Health Administration (VHA) that 
the veteran was no longer entitled to non-VA fee basis care.  
The veteran timely appealed.

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
October 2007, and a transcript of the hearing is of record.

The appeal is REMANDED to the VHA VA Medical Center (VAMC).  
VA will notify the appellant if further action is required.


REMAND

This case involves a veteran who had been receiving fee basis 
chiropractic treatment for her service-connected low back 
disability from a non-VA provider until she was notified by 
letter in June 2005 that authorization for her Fee ID Card 
would expire on July 31, 2005 because it was determined that 
there was no documented clinical need for her to receive 
chiropractic treatment and because there was no indication 
that other treatment options with VA resources had been 
attempted.

The relevant VA statute in this case is 38 U.S.C. § 1703(a) 
(2007), which authorizes VA to approve fee-basis medical 
services at non-VA medical facilities for reasons such as 
geographical inaccessibility of VA medical facilities or VA's 
inability to furnish the care or services required.

The Board notes that the veteran's claims folder did not 
accompany the VHA medical appeal folder to the Board for 
review.  The Board finds that review of the claims folder is 
needed prior to Board adjudication.

Additionally, the Board notes that there is no recent VA 
examination of the veteran's service-connected low back 
disability to determine the current extent of the veteran's 
disability and whether proper treatment can be provided by 
VA.

Under the circumstances, the Board concludes that a decision 
on the merits of the appeal should be deferred pending 
completion of the actions below.

Accordingly, the case is REMANDED to the VAMC for the 
following actions:

1.  VHA must obtain the veteran's 
claims folder and associate it with the 
VHA medical appeal folder or provide a 
written explanation why this action 
cannot be accomplished.

2.  VHA should take appropriate steps 
to contact the veteran and ask her to 
provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have seen or 
treated her for low back disability 
since October 2007, the date of the 
most recent private medical evidence on 
file.  After securing any appropriate 
consent from the veteran, VA must 
obtain any such treatment records that 
have not previously been associated 
with the veteran's VA claims folder.  

If VHA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request her to provide copies 
of the outstanding medical records.  
All attempts to secure this evidence 
must be documented in the claims file 
by the VHA.

3.  After completing the above, VHA 
must arrange for the veteran to undergo 
examination by an appropriate health 
care provider, who is geographically 
accessible to the veteran, to determine 
the current nature and extent of the 
veteran's service-connected low back 
disability.  The VA claims folder, 
including a copy of this Remand, must 
be made available to and reviewed by 
the examiner.  The examiner must note 
in the record that the claims file, 
including the VHA appeal folder, has 
been reviewed.  Any indicated tests and 
studies, including x-rays, should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner must provide an opinion 
whether treatment of the veteran's 
service-connected low back disability 
requires non-VA chiropractic treatment or 
whether there is available VA treatment, 
such as physical therapy, that would 
provide the veteran sufficient care to 
substitute for non-VA fee basis 
chiropractic treatment.  If VA treatment 
that is as good as non-VA chiropractic 
treatment for the veteran's service-
connected low back disability is 
available, the examiner should, if 
possible, provide the name and address of 
an appropriate VA facility.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

4.  The VHA must notify the veteran 
that it is her responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the veteran's last known address.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  If the above examiner is unable to 
provide information on an appropriate 
VA facility for treatment of the 
veteran's service-connected low back 
disability, VHA should provide a 
written statement of an appropriate VA 
facility for treatment of the veteran's 
service-connected low back disability, 
which should include an explanation of 
why this facility is geographical 
accessibility for the veteran and why 
this facility is able to furnish the 
care or services required.

6.  After the above actions have been 
completed, as well as any additional 
indicated development, the VHA must 
readjudicate the issue currently on 
appeal based on all relevant evidence 
on file, to include any additional 
evidence added as a result of this 
remand.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided a Supplemental Statement of 
the Case and must be afforded an 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

